                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


GLORIA HILL,
                  Plaintiff,
      vs.                                                 8:19CV568
SOUTHLAW PC, Case #223126; and
EDWARD E. BRINK, NSBA 19504;
                  Defendants.
                                                           ORDER



       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that
Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 2nd day of January, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
